11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Rhonda Kay Rosales,                          * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 20129B.

Vs. No. 11-18-00107-CR                       * August 30, 2018

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the $438 fine, and we dismiss
the appeal.